UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 5, 2013 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-25349 54-0251350 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File No.) Identification No.) 440 East Commonwealth Boulevard, Martinsville, Virginia (276) 632-0459 (Address of principal executive offices) (ZipCode) (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 5, 2013, Hooker Furniture Corporation (the “Company”), entered into a consulting agreement with Arthur G. Raymond, Jr., the Company’s former Senior Vice-President of Casegoods Operations. Mr. Raymond served in that capacity untilJanuary 31, 2013, when his employment agreement expired by its terms. Mr. Raymond continued to be employed by the Company in a full-time, non-executive capacity until March 29, 2013. Under the consulting agreement, Mr. Raymond will provide part-time consulting services on an as-needed basis for several specific operations-related projects that Mr. Raymond supervised while employed by the Company. The Company expects to pay Mr. Raymond approximately $14,000 per month in fees and related expenses over an approximate twelve-month period. The agreement may be terminated by either party with thirty-day’s written notice. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOOKER FURNITURE CORPORATION By:/s/ Paul A. Huckfeldt Paul A. Huckfeldt Vice-President – Finance and Accounting Chief Financial Officer Date: May 9, 2013
